Citation Nr: 0707126	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-04 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service between September 1951 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board previously remanded this 
matter in August 2006.


FINDINGS OF FACT

1.  Arthritis of the left knee was not manifested during 
service or for many years after service, and there is no 
competent medical evidence of a nexus between arthritis of 
the left knee and the veteran's service.

2.  The preponderance of the evidence establishes that the 
veteran's left knee disability is not caused by or aggravated 
by service connected disability.


CONCLUSIONS OF LAW

1. Arthritis of the left knee was not incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of arthritis of the left knee during active duty may not be 
presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Arthritis of the left knee is not proximately due to or 
the result of a service-connected disability.  38 C.F.R. § 
3.310 (2006); Allen v. Brown, 7 Vet. App. 439, 448 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a January 2002 letter, the RO provided the veteran with 
notice of the information and evidence required to 
substantiate a claim for service connection.  This notice 
letter explained VA's duty to assist in the development of 
the veteran's claim and notified the veteran of the evidence 
required to substantiate a claim for service connection.  
This letter also stated what evidence VA would be responsible 
for obtaining and what evidence VA would assist him in 
obtaining.  The November 2003 Statement of the Case (SOC) 
cite in full the provisions of 38 C.F.R. § 3.159.  An August 
2006 RO letter fully complied with the VCAA notice 
requirements, including providing notice regarding the 
evidence required to establish a disability rating and an 
effective date for the disability on appeal should service 
connection be awarded.  The claim was subsequently 
readjudicated in a December 2006 Supplemental Statement of 
the Case (SSOC).  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006).  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

B.	Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The service medical records and 
relevant post-service medical records identified by the 
veteran have been obtained and associated with the claims 
file.  The veteran does not allege that any relevant evidence 
remains outstanding.  Additionally, the veteran has been 
afforded VA examination, based upon review of his claims 
file, to determine the nature and etiology of his left knee 
disorder.  There is no reasonable possibility that any 
further assistance to the veteran would be capable of 
substantiating his claim.  The Board, therefore, concludes 
that the duty to assist has been satisfied in this case.

II.  Analysis of Claim

The veteran seeks service connection for degenerative 
arthritis of the left knee on a direct basis, or 
alternatively, as secondary to the service-connected 
disability of traumatic arthritis of the left ankle.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2006).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Where a service-
connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA amended 
38 C.F.R. § 3.310, effective October 10, 2006, to add an 
additional section to incorporate the holding in Allen.  71 
Fed. Reg. 52744, 52746 (September 7, 2006) (codified at 
38 C.F.R. § 3.310(b)).  The new provisions do not apply in 
the absence of a causal relationship between the service 
connected and non-service connected conditions.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records show that he was seen 
in January 1971 for complaint of injuring his left ankle two 
months previous.  A fracture was suspected but not found on 
examination.  There is no complaint or treatment for left 
knee symptoms. 

Post-service, a report of a February 1972 VA examination 
noted continued complaint of left ankle pain.  VA examination 
in January 1975 established a diagnosis of osteoarthritis of 
the left ankle joint.  At that time, the veteran was observed 
walking without a limp.

A Board decision in June 1975 granted service connection for 
traumatic arthritis of the left ankle.

The veteran's private medical records show that, in May 1978, 
he underwent excision of a small loose body in the left ankle 
joint.  

VA examination in November 1984 showed that the veteran 
walked with a limp favoring his left ankle with limitation of 
ankle motion in both dorsiflexion and plantar flexion.

The veteran's private medical records show that he presented 
in December 1997 with complaint of left knee pain.  He denied 
a history of knee injury, and he was unable to describe where 
the knee bothered him.  He had pain with weightbearing and 
was unable to straighten his leg.  The examination was 
reported as revealing more hip disease with slight hip 
flexion contracture, significantly externally rotated femur, 
and a benign examination of the knee.  Hip rotation was very 
painful, and this pain was elicited as knee pain.  X-ray 
examination showed severe arthrosis involving the left hip 
and a mild degree of arthrosis of the right hip.  His knee x-
rays "look[ed] very good with minimal changes."  In March 
1998, he underwent a total left hip arthroplasty.  His 
admission report noted his symptoms of left knee and hip pain 
for well over a year having increased pain with weightbearing 
and radiation of the pain from his left hip to the left knee.  
The veteran was reported as having a significant hip flexion 
contracture with an externally rotated femur.  Notably, a 
September 1998 record incorrectly reported the veteran has 
being six months status post left total "knee" 
arthroplasty.


A December 1999 VA clinical record included the veteran's 
report of total left hip replacement in 1998, and having 
increased pain in his left ankle and knee.  He subsequently 
reported symptoms of pain and popping of the left knee.  A 
February 2000 evaluation of left knee pain showed a normal 
knee by physical and X-ray examination.

VA general medical examination in April 2000 noted the 
veteran's history of left ankle injury with recent x-ray 
findings of degenerative joint disease of the left ankle with 
a loose body in the talar area.  On examination, he presented 
as a large and mildly obese.  He ambulated with an obvious 
limp, slightly bent over and a wide-based bowed gait with the 
feet somewhat pointed out.  His left knee was slightly larger 
than the right and showed extension 35 degrees less than 
normal.  His left ankle only showed 5 degrees of flexion and 
less than 5 degrees of extension and rotation.  X-ray 
examination of the left knee showed no evidence of 
significant bone or joint injury or disease.  The examiner 
offered the following diagnostic impression:

Traumatic arthritis left ankle with marked 
decrease in movement and joint range of motion 
with increasing discomfort.  Secondary strain to 
right hip, degenerative joint disease right ankle, 
right knee from favoring left leg over many years 
time in a large moderately obese male with low 
back strain and degenerative spondylosis of the 
back.  Post left hip replacement due to 
osteodegenerative arthritis.  Degenerative 
arthritis right hip and right knee.  I can see 
that some of his arthritis and symptoms in his 
left knee, left hip, right knee would be from 30 
years of walking with an abnormal moderately fused 
left ankle, but I think a moderate proportion of 
his left hip replacement, and other symptoms are 
due to ongoing degenerative joint disease with age 
and condition.

A July 2000 VA prosthetics examination showed the veteran 
walking with a slight limp favoring the left leg.  On 
standing, he had a modest pelvic tilt to the left.  His left 
knee was free from effusion with good range of motion, good 
stability and no particular joint line tenderness.  X-ray 
examination of the left knee did not reveal any particular 
narrowing of the medial joint lines.  The examiner did not 
offer a diagnosis of left knee disability, but rather 
explained to the veteran the following:

I explained to the patient that the giving way 
in the left leg was undoubtedly related to his 
left ankle and not to the knee, which was in 
good condition.  He presented with multilevel 
disc pathology of the low back, which was 
accounting for the recent pain in the back and 
left buttock.  He presented a moderate pronation 
of the back.

In August 2004, the veteran underwent VA joints examination 
with benefit of review of the claims folder.  The veteran 
reported that his left knee stopped bothering him after a 
left hip replacement.  The examiner opined that the veteran's 
right hip degenerative joint disease may be related to the 
service connected left ankle disability due to over reliance 
on the right leg.  The veteran was obese, and it was 
difficult to determine the contribution of the left ankle to 
the aggravation of the right hip but it was likely around 50 
percent.  The examiner also stated as follows:

As far as the left knee condition, the veteran 
stated that he does not have a problem with this 
since he had the left hip replacement.  I do not 
think that the left knee condition can be 
related to the left ankle service connected 
condition without resort to speculation, 
especially that the veteran was in the past 
relying more on his right leg, so the left knee 
would have received less pressure since it is in 
the favored leg.

The veteran was afforded another VA examination, based upon 
review of the claims folder, in October 2006.  The veteran 
reported the onset of left knee popping and pain in 1996 that 
became progressively worse.  He used a cane for ambulation, 
and endorsed symptoms of left knee pain and stiffness.  On 
examination, he had an antalgic gait with no evidence of 
abnormal weight bearing.  There was limitation of left knee 
motion with painful movement and guarding of movement.  X-ray 
examination of the left knee showed no evidence of 
significant bone or joint injury or disease.  X-ray 
examination of the left ankle demonstrated mild degenerative 
arthritis; probable residual from previous posterior talar 
lip fracture with ununited fragment.  The examiner diagnosed 
degenerative joint disease (DJD) of the left knee.  The 
examiner stated that a medical opinion regarding a causal 
relationship between the left knee and left ankle conditions 
could not be reached without resorting to speculation.  In 
arriving at this conclusion, the examiner stated as follows:

There is little documentation in record of left 
ankle problems.  In 2004 left knee had normal ROM 
without pain or other abnormalities.  When seen by 
me 9/19/06 his left knee ROM was not this limited 
and he was mainly complaining of back problems. 

It is not alleged, and it is not shown, that the veteran's 
left knee disability manifested in service, that arthritis 
manifested within the first postservice year, or that his 
current left knee disability is causally related to events in 
service.  Accordingly, service connection for left knee 
disability as directly related to service, or on a 
presumptive basis, is not warranted.

The veteran primarily alleges that his left knee disability 
is caused or aggravated by an abnormal gait resulting from 
service connected left ankle disability.  The VA examiner in 
April 2000 thought there might be some degree of arthritis 
and symptoms in the veteran's left knee attributable to 30-
years of walking with an abnormal moderately fused service 
connected left ankle.  However, the degree of aggravaton was 
not stated and the examiner thought that a "moderate 
proportion" of the veteran's left knee symptoms were due to 
ongoing degenerative joint disease with age and condition.  
On the other hand, VA examiners in August 2004 and October 
2006 found that establishing such a causal relationship would 
require resort to speculation.  

The probative value of a medical opinion is based upon 
factors such as personal examination of the patient, personal 
review of the patient's medical records, knowledge and skill 
of the examiner in analyzing the data, accuracy of the 
factual premise underlying the opinion, the degree of 
certainty expressed by the examiner and the rationale offered 
for the underlying medical opinion.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998); Sklar v. Brown, 5 Vet. App. 140 
(1993); Elkin v. Brown, 5 Vet. App. 474, 478 (1993); Grover 
v. West, 12 Vet. App. 109, 112 (1999).  While professional 
opinions must be considered, VA is not bound to accept any 
opinion (from a VA examiner, private physician, or other 
source) concerning the merits of a claim).  Hayes v. Brown, 5 
Vet. App. 60 (1993).

The Board finds that the opinions by the VA examiners in 
August 2004 and October 2006 hold greater probative weight 
than that of the April 2000 VA examiner.  Significantly, the 
veteran's private physician noted that his description of 
left knee symptoms were actually referred pain from the left 
hip with physical and x-ray examination of the left knee as 
being benign.  The July 2000 VA prosthetics clinician came to 
the same conclusion explaining to the veteran that his report 
of left knee give-way "was undoubtedly related to his left 
ankle and not to the knee."  

The VA examiner in August 2004, who was able to attribute the 
veteran's right hip disability as being aggravated by over-
reliance on the right leg caused by service connected left 
ankle disability, could not come to the same conclusion with 
the left knee based upon the veteran's description of 
symptoms and the fact that his service connected left ankle 
disability had been placing more pressure on his right leg 
than the left.  The VA examiner in October 2006 found no 
unusual weightbearing of the left ankle.  Both of these 
opinions were based upon review of the claims folder.  On the 
other hand, the April 2000 VA examiner did not have available 
for review the findings contained in the private and VA 
clinical records, could not specify a degree of aggravation.  
The April 2000 and April 2004 VA examiners agree that the 
veteran's gait abnormality resulted in a favoring of the left 
leg, and that such gait abnormality resulted in secondary 
strain to right hip.  The April 2000 examiner does not 
provide a rationale how the reduced weightbearing on the left 
leg produced any additional disability impairment of the left 
knee.

The Board, therefore, concludes that the preponderance of the 
evidence is against a finding that degenerative disease of 
the left knee is the proximate result of degenerative disease 
of the left ankle.  As the evidence is not in equipoise, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).




ORDER

Entitlement to service connection for degenerative arthritis 
of the left knee is denied.


____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


